Filed 3/6/13 P. v. Williams CA1/5


             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,                                                              A134255
         Plaintiff and Respondent,                                       A135662
                   v.                                                    (Sonoma County Super. Ct.
HEATHER AMY WILLIAMS,                                                    Nos. SCR-460189, SCR-467468
                                                                         & SCR-606017)
         Defendant and Appellant.


         Appellant Heather Amy Williams challenges the calculation of postsentence
conduct credits she was awarded under Penal Code section 4019. We affirm.
                                      PROCEDURAL BACKGROUND
         On November 22, 2011, the Sonoma County Superior Court sentenced appellant
on three separate cases to an aggregate county jail term of five years comprised of an
upper term of three years for unlawful driving or taking of a vehicle (Veh. Code,
§ 10851, subd. (a)) in case No. SCR-460189 and three consecutive eight-month
subordinate terms for unlawful possession of methamphetamine (Health & Saf. Code,
§ 11377, subd. (a)) in case No. SCR-460189, receiving stolen property (Pen. Code, § 496,
subd. (a)) in case No. SCR-467468, and second degree commercial burglary (id., § 459)
in case No. SCR-606017. Pursuant to the recently enacted realignment legislation, the
court ordered appellant to serve her sentence in county jail (id., § 1170, subd. (h)).



                                                             1
       At the time of sentencing, appellant argued for additional presentence credit, but
the trial court denied that request.1 A notice of appeal (A134255) from the sentence was
filed on January 3, 2012.
       Following appellant’s commitment to county jail, the sheriff calculated appellant’s
Penal Code section 4019 postsentence conduct credits. Appellant challenged the
calculation on April 12, 2012, by moving in the trial court for additional presentence and
postsentence credits. Both parties agree the trial court denied the motion for presentence
credits, but did not rule on the challenge to the postsentence credits calculated by the
sheriff. Appellant separately appealed this ruling (A135662). On June 29, 2012, this
court ordered both appeals consolidated.
                                        ANALYSIS
       Appellant challenges her award of postsentence credits on both statutory and
constitutional grounds. “In sum, pursuant to [Penal Code] section 4019 as well as
established state and federal constitutional principles of equal protection, the [s]heriff
erroneously calculated appellant’s release date by refusing to award her day-for-day
postsentence credits.” However, in these direct appeals of trial court rulings in
appellant’s criminal cases, we lack jurisdiction to rule on this matter. As appellant
concedes, she has been released from custody and the issue is moot. Appellant argues we
should exercise our discretion to rule on the issue despite its mootness. We decline to do
so. When “an otherwise moot case presents important issues that are ‘capable of
repetition, yet evading review’ [citations] we may resolve the issues.” (Thompson v.
Department of Corrections (2001) 25 Cal.4th 117, 122, italics added); accord, People v.
Segura (2008) 44 Cal.4th 921, 925-926, fn.1.) We agree that the issue is an important
one and may arise with some frequency, but it is not an issue likely to evade review.
Appellant’s claim is mooted solely because she had accumulated over 1,400 days of



1  Based on an intervening decision by the California Supreme Court in People v. Brown
(2012) 54 Cal.4th 314 (Brown), appellant no longer challenges the propriety of her
presentence credits.
                                              2
presentence custody and conduct credits. Numerous cases should present the opportunity
to rule on this issue before the expiration of the sentence imposed.2
                                      DISPOSITION
       The judgment is affirmed.




                                                 SIMONS, Acting P.J.



We concur.




NEEDHAM, J.




BRUINIERS, J.




2  Given our resolution of this matter, appellant’s October 2, 2012 request for judicial
notice is denied because the information is irrelevant.
                                             3